Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLORADO



   Civil Action No. 1:18-cv-02948-PAB-NRN


    JEFFREY T. MAEHR,

              Plaintiff,

              v.

    U.S. STATE DEPARTMENT,

              Respondent.


   ______________________________________________________________________

         THE UNITED STATES’ RESPONSE TO PLAINTIFF’S OBJECTIONS TO
    MAGISTRATE JUDGE NEUREITER’S RECOMMENDATION TO DISMISS (Dkt. 59)
   ______________________________________________________________________



          Magistrate Judge Neureiter has issued a Report and Recommendation (Dkt. 55,

   the “R&R”) recommending that plaintiff Jeffrey Maehr’s complaint be dismissed with

   prejudice. The United States filed a limited objection to address a jurisdictional defect

   (Dkt. 58), but otherwise agrees with the recommended outcome. However, Mr. Maehr

   disagrees with the R&R in almost every respect, and has filed his own objection. (Dkt.

   59). The United States hereby responds.

     I.   INTRODUCTION

          The R&R thoroughly analyzed Mr. Maehr’s challenge to 26 U.S.C. § 7345 and

   found it lacking on all fronts. As the R&R discussed in its detailed background section,

                                                1
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 2 of 16




   § 7345 directs the IRS to identify a narrow class of delinquent taxpayers who have

   proved resistant to the IRS’s normal collections or settlement procedures, and restricts

   those taxpayers’ passport eligibility. Mr. Maehr suggests that he, and similarly situated

   individuals, should be free to enjoy the privileges of international travel and the

   protections of a U.S. passport without meeting one of the basic obligations of U.S.

   citizenship. He is incorrect, and the Court should dismiss his suit.

    II.   ARGUMENT

          A. The R&R Correctly Determined § 7345 Does Not Violate Due Process.

          Mr. Maehr’s suit is premised on the notions that: 1) there is a fundamental right to

   international travel; and 2) the government’s interest in collecting taxes is not important

   enough to justify curtailing that right. Determining whether a right is “fundamental”

   matters, because the characterization affects the standard of review. Legislation that

   restricts fundamental rights is generally subject to strict scrutiny, while legislation that

   limits lesser freedoms is subject to more deferential review. (R&R at 14); Dawson v.

   Bd. of Cty. Comm’rs, 732 F. App’x 624, 629 (10th Cir. 2018); see also Mohamed v.

   Holder, 266 F. Supp. 3d 868, 876-79 (E.D. Va. 2017) (recognizing differing standards of

   review applied to international versus interstate travel). That said, classifying a right as

   fundamental is not necessarily dispositive. Even fundamental rights are subject to

   limitations in appropriate circumstances. Here, however, Mr. Maehr is wrong on both

   fronts. There is no fundamental right to international travel, and even if there were,

   § 7345 would be a permissible restriction on it.




                                                  2
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 3 of 16




          1. There is no fundamental right to international travel.

          As the R&R observed, the Supreme Court “has indicated that there is no

   fundamental right to international travel.” (R&R at 16). True, courts have long

   recognized a right to interstate travel. See, e.g., Califano v. Aznavorian, 439 U.S. 170,

   176 (1978).1 Courts have also recognized the freedom to travel internationally. But the

   two are not the same. The right to travel interstate is almost unqualified, but the

   freedom to travel internationally is just one component of the liberty protected under the

   Fifth Amendment, which provides that “[n]o person shall be ... deprived of life, liberty, or

   property, without due process of law[.]” See, e.g., Haig v. Agee, 453 U.S. 280, 306

   (1981) (“[T]he freedom to travel outside the United States must be distinguished from

   the right to travel within the United States.”) (emphasis in original).2

          The freedom to travel internationally can therefore be regulated within the

   bounds of due process. See, e.g., Aznavorian, 439 U.S. at 176. Indeed, as Mr. Maehr

   acknowledges, courts have repeatedly upheld a provision very similar to § 7345 that

   allows the State Department to restrict passports for non-payment of child support. See

   42 U.S.C. § 654(31) and § 652(k); Weinstein, 261 F.3d at 140; Risenhoover v.

   1
    As noted at oral argument, that right may stem at least in part from the framers’ belief
   that the ability to move among the states was necessary to the new union’s structure.
   See Saenz v. Roe, 526 U.S. 489, 501 (1999).
   2
     See also, e.g., Aznavorian, 439 U.S. at 171 (“[L]egislation which is said to infringe the
   freedom to travel abroad is not to be judged by the same standard applied to laws that
   penalize the right of interstate travel”); Weinstein v. Albright, 261 F.3d 127, 140 (2nd Cir.
   2001) (the “right to a passport and to travel internationally, while a liberty interest
   protected by the Due Process Clause of the Fifth Amendment, is not a fundamental
   right equivalent to the right to interstate travel”).



                                                 3
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 4 of 16




   Washington Cnty. Comm. Servs., 545 F. Supp. 2d 885, 890-91 (D. Minn. 2008)

   (rejecting equal-protection and substantive-due-process challenges). (See also Dkt. 46

   at ECF pg. 21-22 (detailing child support program’s operation and providing additional

   case citations)). Mr. Maehr asserts that the child support program applies to “large child

   support debts.” (Dkt. 59 at 12). In actuality, the child-support program targets debtors

   who owe as little as $2,500, a fraction of § 7345’s $50,000 floor (which is indexed for

   inflation). And child support is not the only context in which Congress may limit

   international travel. Courts have upheld a broad range of other restrictions that may

   limit or prevent international travel, restrictions that would be hard to reconcile with a

   fundamental right. (See Dkt. 46 at ECF pg. 19-20 (collecting examples with citations)).3

          Mr. Maehr disagrees with this entire body of case law. He asks this Court to

   depart from the overwhelming weight of authority and to find that there is a fundamental

   right to international travel. He argues that to the extent the Supreme Court (and lower

   courts) have said that international and interstate travel are different, they are relying on

   mere dicta and have departed from the Supreme Court’s 1958 decision in Kent v.

   Dulles, 357 U.S. 116 (1958). But surely the Supreme Court is capable of reading its

   own precedents. It is Mr. Maehr who misconstrues Kent and its progeny.

          Kent arose because the Secretary of State denied passports to two suspected

   communists, pursuant to State Department regulations. The question the Court decided

   3
    Among other examples, the government can deny passports to those who fail to
   provide Social Security numbers, or who default on consular loans; it can allow citizens
   to be extradited and face imprisonment abroad; it can impose quarantines; and it can
   conduct warrantless searches near international borders. (Dkt. 46 at ECF pg. 19-20).



                                                 4
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 5 of 16




   was not the breadth of the plaintiffs’ travel rights, but an issue of administrative law:

   whether the State Department had overstepped its authority in promulgating the

   regulations. The fact that the denial infringed on the plaintiffs’ “beliefs and associations”

   was key to the holding:

              “[W]e do not reach the question of constitutionality. We only
              conclude that § 1185 [of the Immigration and Nationality Act of
              1952] and § 211a [of a 1926 law regarding the Secretary’s
              passport authority] do not delegate to the Secretary the kind of
              authority exercised here. We deal with beliefs, with associations,
              with ideological matters. … [Plaintiffs] are being denied their
              freedom of movement solely because of their refusal to be
              subjected to inquiry into their beliefs and associations. They
              do not seek to escape the law nor to violate it.”

   Id. at 129-30 (emphasis added).

          Certainly, the Court observed that freedom of movement, including the ability to

   travel internationally, is an important personal liberty. See id. at 125-27. But the Court

   recognized that such liberty cannot be restricted “without due process of law,” not that it

   is inviolable. Id. at 125. It was the Secretary’s reason for restricting that liberty that

   troubled the majority.4 The Court was unwilling to allow the Secretary to abridge a

   liberty interest by regulation, when the authorizing statutes did not explicitly provide for

   it, merely because of the applicants’ political beliefs.




   4
    See also id. at 130 (“We would be faced with important constitutional questions were
   we to hold that Congress … had given the Secretary authority to withhold passports to
   citizens because of their beliefs or associations. Congress has made no such
   provision in explicit terms; and absent one, the Secretary may not employ that standard
   to restrict the citizens’ right of free movement.”).



                                                 5
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 6 of 16




          Thus, Mr. Maehr’s claim that Kent “grounded its holding solely in the fundamental

   substantive due process status of the right to travel internationally,” and did not concern

   what we now consider First Amendment freedoms, is simply incorrect. (See Dkt. 59 at

   5 n. 2). Mr. Maehr says the Kent majority does not mention the words “First

   Amendment.” (Id.).5 That is because the Kent court explicitly declined to reach the

   constitutional questions, deciding instead that the Secretary had overstepped his

   regulatory authority. (See Kent, 357 U.S. at 129-30 (“[W]e do not reach the question of

   constitutionality…)). Moreover, the Court decided Kent in 1958. At the time, freedom of

   association jurisprudence was in its infancy.6 Yet the Kent majority was clearly troubled

   by the Secretary’s basis for denying passports, not just the effect of the denial on the

   applicants’ ability to travel.

          Similar issues arose a few years later, in Aptheker v. Secretary of State, 378 U.S.

   500, 501 (1964). Aptheker concerned not a regulation, but a statute: a statute that

   made it a crime for members of communist groups, including so-called “Communist-

   front” groups, to apply for or use passports. Id. at 501-02. The Court recognized the

   freedom to travel as an important Fifth Amendment liberty. Id. at 505-06. It found that

   the statute swept too far, and was too loosely connected to its purported national

   security objectives, to meet the Fifth Amendment’s requirements. It did not find that the

   5
    The dissent does mention the First Amendment, but only to observe that since the
   majority’s opinion turned on the extent of the Secretary’s regulatory authority, the
   dissent would not address the constitutional issues. Id. at 143.
   6
    The Court decided NAACP v. Ala. Ex rel. Patterson, 357 U.S. 449 (1958), one of the
   seminal freedom of association cases, two weeks after Kent.



                                                6
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 7 of 16




   right to international travel was inviolable. Id. at 508-14. The statute swept up all

   members of any targeted organization, due solely to their membership—regardless of a

   member’s degree of activity in the organization, whether the member agreed with all of

   the organization’s goals, or where the member wished to travel, or for what purpose. Id.

   at 512-14. Applicants could escape the statute only by abandoning their association

   with the targeted organizations. But since it was by then clear that “freedom of

   association is itself guaranteed in the First Amendment[,]” the Court found giving up

   membership too high a price to pay. Id. at 507.

          Mr. Maehr contends that subsequent decisions that distinguished the right to

   travel interstate from the freedom to travel internationally are inconsistent with Kent and

   Aptheker, and have led lower courts astray. (Dkt. 59 at 5-7 (discussing Aznavorian and

   Haig)). But that is only because he misreads Kent and Aptheker. Cf Haig, 453 U.S. at

   306 (“[T]he freedom to travel outside the United States must be distinguished from the

   right to travel within the United States.”). Neither Kent nor Aptheker held that Congress

   cannot restrict international travel, if it provides for due process, and neither case

   equated domestic and international travel. The R&R appropriately rejected Mr. Maehr’s

   attempts to conflate the two. This Court should do the same.

          2. Even if there were a fundamental right to international travel, § 7345
             would be a permissible restriction.

             a. The statute is narrowly tailored to meet a compelling need.

          Because the R&R, like the overwhelming majority of federal courts, determined

   that there is no fundamental right to international travel, it applied rational basis review.

   (See Dkt. 55 at 17). The R&R correctly determined that enforcing the federal tax laws

                                                 7
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 8 of 16




   and collecting taxes are legitimate legislative purposes, and that the statute is rationally

   tied to those goals. (Id.) That is sufficient justification. See, e.g., Mohamed, 266 F.

   Supp. 3d 868, 876-83 (E.D. Va. 2017) (applying rational basis review to the extent a

   program restricted international travel, but higher scrutiny for restrictions on domestic

   travel).

          However, the R&R also recognized that even if strict scrutiny applied, i.e., even if

   there were a fundamental right to international travel, the statute would still pass muster.

   (See Dkt. 55 at 17). As the R&R reflects, Congress had important and substantial

   reasons for passing § 7345. Id. Indeed, the need for tax revenues is not only

   important, but compelling. Bull v. United States, 295 U.S. 247, 259 (1935) (“[T]axes are

   the life-blood of government, and their prompt and certain availability an imperious

   need.”). Without revenue, the government cannot provide for the national defense or

   support needy children—needs Mr. Maehr appears to agree are compelling—nor

   provide any of its other basic services.7

          The R&R also recognized that the statute was narrowly tailored to serve those

   purposes. (Dkt. 55 at 17). As the R&R discussed in its detailed background section,

   the statute reaches only a carefully defined sub-set of delinquent taxpayers, i.e., those

   whose outstanding obligations exceed $50,000, indexed for inflation, and only if such

   taxpayers also meet a variety of other criteria. (Id. at 6-8). The upshot of these

   7
    Indeed, when it comes to taxes, courts have even upheld restrictions that impact
   interstate travel. See e.g., Franceschi v. Yee, 887 F.3d 927 (9th Cir. 2018), cert.
   denied, 139 S. Ct. 648 (2018) (rejecting challenge to state law that provided for
   suspension of drivers’ licenses for delinquent state taxpayers).



                                                8
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 9 of 16




   requirements is that the statute only reaches taxpayers with substantial outstanding

   liabilities; who have had the right to dispute the amounts; and who have not entered into

   agreed-upon payment plans or settlements, which can take the taxpayer’s ability to pay

   into account. (Id.). The IRS must have already attempted to collect the debt through

   standard administrative procedures (i.e., liens or levies, which themselves provide

   taxpayers additional administrative rights). (Id. at 7). Taxpayers cannot be certified if

   they have a pending request for so-called innocent spouse relief, or a pending

   settlement proposal, and there are various opportunities to reinstate passport eligibility.

   (Id. at 7-8; see also 26 U.S.C. § 7345(b)(2)). The statute and related law also allow the

   Secretary to issue passports to allow travel in emergency situations or for humanitarian

   reasons (e.g., to allow a visit to a sick relative). (Dkt. 55 at 8).

          Mr. Maehr has suggested that these are only “procedural” protections, and that

   he does not challenge the statute on procedural grounds. (Dkt. 52 at ECF pg. 7-8). But

   they are more than that: the various safeguards have substantive due process

   implications, because they narrow the class of taxpayers who can be deemed passport

   ineligible, and provide reasonable avenues for reversal. Unlike the statute in Aptheker,

   § 7345 does not require that taxpayers give up First Amendment freedoms to regain

   passport eligibility. And unlike the statute in Aptheker, or the regulation in Kent, § 7345

   does not target law-abiding citizens merely because of their protected beliefs or

   associations. There is a right to association. There is not a right to evade taxes.

          This highlights another error in Mr. Maehr’s objections. He constantly suggests

   that § 7345 allows the government to restrict passports until a debtor “pays up.” (See,


                                                  9
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 10 of 16




   e.g. Dkt. 59 at 1, 8, 11, and 13 n. 7). This is misleading, even as a rhetorical flourish,

   because § 7345 contains no requirement that a taxpayer pay in full. Circumstances

   change: a taxpayer who ran up significant debts might now have limited means. The

   statute allows taxpayers to work with the IRS to resolve their obligations on appropriate

   terms. See § 7345(b)(2) and (c)(2)(B) and (C). The statute certainly targets taxpayers

   who refuse to engage with the IRS and to meet their basic civic responsibilities. But it

   does not seek to penalize taxpayers who cannot pay off their obligations but who are

   making good-faith efforts.

          This leads to another error, one that goes beyond rhetoric. Mr. Maehr has also

   repeatedly suggested that taxes are simply “ordinary” debts. (See, e.g., Dkt. 32 at 9

   (“The Government has no such heightened interest in the collection of ordinary debts,

   such as tax debts.”); Dkt. 59 at 13). But taxes (federal or state) are not ordinary debts.

   They are duties owed to the sovereign, as federal courts have observed in a variety of

   contexts. See, e.g., Brown Bark I, L.P. v. Traverse City Light & Power Dep't, 736 F.

   Supp. 2d 1099, 1110-11 (W.D. Mich. 2010) (recognizing “the longstanding distinction

   drawn in various legal contexts between taxes and ordinary debts.”); quoting Meriwether

   v. Garrett, 102 U.S. 472, 513-14 (1880) (“Taxes are not debts . . . . Debts are

   obligations for the payment of money founded upon contract, express or implied. Taxes

   are imposts levied for the support of the Government, or for some special purpose

   authorized by it. The consent of the taxpayer is not necessary to their enforcement.”)

   (per JJ. Field, Miller and Bradley, speaking for a plurality) (add’l case citations omitted);

   see also Bull, 295 U.S. at 260 (distinguishing between the processes for collecting


                                                10
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 11 of 16




   ordinary judgment debts and the processes applicable to tax collection, because “what

   is being accomplished is the recovery of a just debt owed the sovereign”).

          That is why, as even Mr. Maehr recognizes, the IRS has a variety of collections

   tools not available to ordinary creditors. (Dkt. 59 at 1). That does not mean the IRS has

   boundless authority, or that taxpayers have no due process rights. But it does mean

   that ordinary debt collection restrictions do not apply to the IRS, and Mr. Maehr’s

   attempt to invoke the restrictions that apply to private debt collectors fails.

             b. The procedures applicable to the writ ne exeat republica do not alter
                the analysis.

          Mr. Maehr has argued that § 7345 is unconstitutional because it does not employ

   the same set of safeguards that courts apply when issuing the writ ne exeat republica.

   The R&R properly rejected this argument. (Dkt. 55 at 17-18). The writ is a rarely used

   common-law device, though the tax code explicitly recognizes courts’ power to impose it

   when appropriate. See 26 U.S.C. § 7402(a). It “is an extraordinary collection remedy

   which may result in a taxpayer being temporarily confined in prison[.]” IRS Field Service

   Advisory, Nov. 20, 1998, 1998 WL 1757128. It is often (though not always) employed to

   restrict a taxpayer from leaving the immediate jurisdiction, or even to impose house

   arrest, thus potentially infringing on the right to interstate travel. See id. (See also Dkt.

   46 at ECF pg. 27 (collecting cases)).

          Mr. Maehr argues that the government can obtain the writ only on a showing that

   a taxpayer is attempting to secrete assets abroad, or is refusing to repatriate them, and

   that because § 7345 does not contain a similar requirement, it does not offer due

   process. (Dkt. 59 at 9-11). He asserts that while hiding assets abroad may justify

                                                 11
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 12 of 16




   passport restrictions, “just owing a tax debt does not.” (Dkt. 59 at 11). (Once again, Mr.

   Maehr over-simplifies § 7345. The statute does not “just” require a tax debt, it requires

   that the debt be substantial (many times the amount applicable for child support),

   among other requirements.)

          It makes sense for courts to impose high standards in a proceeding that may

   deprive a taxpayer of immediate liberty on unique facts, when there is limited legislative

   guidance. Section 7402 says the writ may issue when “necessary or appropriate,” but

   does not define those terms. Courts considering the writ must decide these issues

   case-by-case, considering such factors as what dollar amounts are appropriate;

   whether the taxpayer could reasonably contest the liability; or whether the IRS could

   collect using less drastic remedies.

          This does not mean the requirements courts impose for issuing the writ are the

   only requirements that afford adequate due process. There is no reason that Congress

   should be bound to the specific tests courts employ, so long as Congress has otherwise

   provided due process. And as the R&R properly determined, § 7345 provides adequate

   protections in its own right.

          B. Mr. Maehr Has Conceded His Initial Privileges And Immunities Claim,
             And His Revised Claim Also Fails.

          Mr. Maehr previously asserted that § 7345 “violates the Constitution’s Article IV

   Section 2 Privileges and Immunities Clause.” (Dkt. 52 at 12 et seq.). This was a novel

   theory. The Slaughterhouse Cases severely limited privileges and immunities

   jurisprudence, and courts have rarely, if ever, analyzed the extent to which international

   travel is a core privilege of citizenship. His theory was not just novel, it was also

                                                12
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 13 of 16




   incorrect. Section 7345 is a federal statute, not a state law, and courts have repeatedly

   held that “the Privileges and Immunities Clause of Article IV does not constrain the

   powers of the federal government at all.” Pollack v. Duff, 793 F.3d 34, 40-41 (2015);

   Bishop v. Okla. ex rel. Edmondson, 447 F. Supp. 2d 1239, 1252 (N.D. Okla. 2006)

   (similar), rev’d on other grounds, 333 Fed. Appx. 361 (10th Cir. 2009).

          Moreover, as the R&R correctly observed, courts should express the utmost care

   when asked to break new ground in this field. (Dkt. 55 at 13); citing Washington v.

   Glucksberg, 521 U.S. 702, 720 (1997). Mr. Maehr could not point to any precedent that

   analyzed international travel in the privileges and immunities context. The “mere

   novelty” of his theory is evidence that international travel is not so deeply “rooted in the

   traditions and conscience of our people as to be ranked as fundamental[,]” whether he

   calls it a “right” or a “privilege.” See Reno v. Flores, 507 U.S. 292, 303 (1993). The

   R&R properly declined to recognize a new privilege here.

          In his Objections, Mr. Maehr concedes that the Article IV, Section 2 privileges

   and immunities clause, like the privileges or immunities clause in the Fourteenth

   Amendment, applies against state action only. (Dkt. 59 at 14 n. 8). However, he now

   says that this Court does not need to recognize a new privilege, because the Supreme

   Court had already recognized international travel as, in his words, “an established

   constitutional right, grounded in the Fifth Amendment” in Kent. (Id. at 14).

          That is a semantic argument at best. Whether he calls international travel a

   “privilege” or a “fundamental right”, the outcome is the same. As discussed above, Kent

   recognized international travel as an important liberty, but the Court also recognized


                                                13
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 14 of 16




   that such liberty can be restricted. Mr. Maehr’s reliance on Crandall v. Nevada, 73 U.S.

   35 (1868), is thus misplaced. Crandall struck down a tax the state of Nevada imposed

   on travelers for exercising the “privilege” of leaving the state. 73 U.S. at 40. In Mr.

   Maehr’s view, that means raising tax revenue is not sufficient enough reason to curtail

   travel. But the Nevada law infringed on interstate travel, not international travel, and

   courts do not apply the same standard to the two. Moreover, unlike § 7345, the Nevada

   law applied to all travelers (or, more technically, to the stage coach and railway

   companies that transported them), not to a narrowly defined class of tax evaders.

   Section 7345 would pass strict scrutiny even if the law in Crandall would not. Mr. Maehr

   acknowledges that “privileges” can be restricted if there is a “sufficiently strong reason”,

   and he has not shown that the restrictions would be any less appropriate if the freedom

   to travel internationally was called a privilege.

    III.   CONCLUSION

           For the reasons stated above and in the United States’ prior briefing, the Court

   should adopt the R&R’s recommendation, and order that Mr. Maehr’s complaint be

   dismissed with prejudice.



           DATED: October 24, 2019

                                               RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General

                                               /s/E. Carmen Ramirez
                                               E. CARMEN RAMIREZ
                                               Trial Attorney, Tax Division
                                               U.S. Department of Justice
                                               Post Office Box 683

                                                 14
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 15 of 16




                                     Ben Franklin Station
                                     Washington, D.C. 20044
                                     Tel.: (202) 616-2885
                                     FAX: (202) 307-0054
                                     Email: E.Carmen.Ramirez@usdoj.gov

                                     Of counsel:

                                     JASON R. DUNN
                                     United States Attorney

                                     Attorneys for the United States




                                       15
Case 1:18-cv-02948-PAB-NRN Document 60 Filed 10/24/19 USDC Colorado Page 16 of 16




                              CERTIFICATE OF SERVICE


         IT IS HEREBY CERTIFIED that service of the foregoing is made this 24th day of

   October, 2019, via ECF.




                                                      /s/ E. Carmen Ramirez
                                                      E. Carmen Ramirez
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice




                                           16
